UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4283
CHAD GROOMS,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                           (CR-96-71)

                      Submitted: October 31, 2001

                      Decided: November 16, 2001

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                              COUNSEL

Richard A. Davis, Charlottesville, Virginia, for Appellant. Ruth E.
Plagenhoef, United States Attorney, Ray B. Fitzgerald, Jr., Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. GROOMS
                             OPINION

PER CURIAM:

   Chad Grooms appeals the district court’s judgment revoking his
supervised release and sentencing him to twenty months incarceration
and a $100 special assessment. On appeal, Grooms does not challenge
the district court’s conclusion that he violated the conditions of his
supervised release. Grooms raises three challenges.

   First, Grooms argues the district court erred in revoking his super-
vised release. Our review is for abuse of discretion. United States v.
Wells, 163 F.3d 889, 898-99 (4th Cir. 1998); United States v. Davis,
53 F.3d 638, 642-43 (4th Cir. 1995). We hold the district court did
not abuse its discretion in revoking his supervised release for viola-
tions of the terms of his release. 18 U.S.C.A. § 3583(e)(3) (West 2000
& Supp. 2001); U.S. Sentencing Guidelines Manual §§ 7B1.1(a)(3),
7B1.3(a)(2)(A) (2000).

   Second, Grooms argues the district court erred in diverging from
the recommended guidelines sentencing range. No objection to the
sentence was offered, and thus our review is for plain error. United
States v. Olano, 507 U.S. 725, 732-34 (1993). We hold the district
court did not err in imposing a twenty month sentence on Grooms for
violating the terms of his supervised release. 18 U.S.C.A.
§§ 3553(a)(4)(B), 3583(e)(3) (West 2000 & Supp. 2001); USSG
§§ 7B1.1(a)(3), 7B1.4(a), 7B1.4, comment. (n.4); Davis, 53 F.3d at
642.

   Third, Grooms argues the district court erred in sentencing him to
$100 special assessment in its judgment order revoking supervised
release. Since this special assessment was not stated as part of the
court’s oral sentence, we agree. We therefore vacate that portion of
the district court’s judgment that imposed the special assessment and
remand on this issue under Fed. R. Crim. P. 36 so that the district
court may revise its written judgment order to conform to its oral sen-
tence. United States v. Morse, 344 F.2d 27, 29 n.1 (4th Cir. 1965).

  We affirm all other aspects of the district court’s judgment. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. GROOMS                     3
adequately presented in the materials before the court and argument
would not significantly aid the decisional process.

    AFFIRMED IN PART, VACATED IN PART, AND REMANDED